Exhibit 10.5

 

Reserve Agreement

 

This Agreement effective January 11, 2019 by and between mPhase Technologies,
Inc., a New Jersey Corporation (the “ Company’’) and Anshu Bhatnagar (the
“Employee”).

 

Whereas, the Company, in order to induce the Employee to enter an Employment
Agreement, a Warrant and a Transition Agreement, all of even date herewith, (the
“Documents”) with the Company agreed to set up this Reserve Agreement to escrow
shares of the Company’s common stock to satisfy and defease certain liabilities
of the Company described below;

 

Now, Therefore, in consideration of the mutual premises set forth herein the
parties hereto agree as follows:

 

1.Prior to execution of the Documents by the Employee and the Company, the
Company shall set up a Reserve account consisting of newly-issued shares of
common stock of the Company as set forth below

 

2.The Company shall deposit the following number of shares of its common stock
of the Company as follows:

 

a.9,839,800,000 Shares to be sold at a price, not less than $.00005, per share
in periodic Private Placements, pursuant to Section 4(a) (2) of the Act, to 2019
to settle the Fife forbearance agreement, JMJ Financial, Inc, MH Investment
Trust, PowerUp Lending Ltd, as well as other liabililities satisfactory to the
Executive and the Company:

 

b.2,660,200,000 Shares for the conversion of payable to officers, directors,
investors and related parties to pay approximately $133,010.00 of monies owed to
Officers and Directors of the Company.

 



 

 

 



c.2,500,000,000 Shares to be sold at a price, not less than $.00005 per share in
periodic Private Placements, pursuant to Section 4(a)(2) of the Act, to pay
ongoing operations of the Company through December 31, 2019.

 

d.The amount of Shares sold pursuant to Section 2(a) and 2 (b) hereof shall be
issued pre issuance to the Shares of the Company for the Employees 20% of the
Company of as set forth in more detail, in the Employment Agreement and the
Transition Agreement.

 

e.The amount of shares sold pursuant to Section 2 (c) hereof shall be issued
post issuance of the Employees 20% Shares of the Company of as set forth in more
detail, in the Employment Agreement and the Transition Agreement.

 

f.This Agreement shall be administered, throughout its term by the Employee and
Mr. Ronald A. Durando.

 

This Agreement shall terminate on December 31, 2019. Any unsold shares in the
Reserve Account at such time shall be returned to the Company and cancelled.

 

IN WITNESSETH WHEREOF, the parties hereto have executed this Reserve Agreement
as of the date first-above written.

 

/s/ Anshu Bhatnagar   /s/ Ronald A. Durando Anshu Bhatnagar   mPhase
Technologies, Inc.     By Ronald A. Durando       President and CEO

 



 

